Title: Poor Richard Improved, 1765
From: Franklin, Benjamin
To: 


During Franklin’s first mission to England, 1757–62, he left the preparation of the annual issues of the Poor Richard almanacs to his partner, David Hall. When he returned to Philadelphia, Nov. 1, 1762, the issue for 1763 had already been on sale for a little over five weeks, and his extended travels through the northern colonies during the summer and fall of 1763 certainly prevented his helping to prepare the issue for 1764. Thus Poor Richard for 1765, publication of which the Gazette announced on Sept. 27, 1764, was the first in seven years to which he may have made any contribution as author, compiler, or editor.
Franklin’s deep involvement in political affairs during the summer of 1764 suggests that he again left in Hall’s hands at least the assembling of the usual astronomical and other data, and such lesser details as the selection of verses and aphorisms to be inserted on the pages for each month. Yet the preparation of the preface and the “literary” material that regularly occupied considerable space on the right-hand pages of the pairs allocated to each month may well have been a different matter. There is no external evidence that Franklin participated in any way in the preparation of this almanac, but examination of the preface and other “literary” material suggests strongly that he may have been responsible for most of it.
Passage of the Sugar Act in April 1764 certainly made him aware that a considerable disarrangement of the familiar patterns of colonial trade was impending, and especially that the foreign West Indies would be much more effectively cut off than before as a source for the continental colonies’ supply of sugar, molasses, and rum. These commodities, if imported only from the British islands, would go up in price; existing local taxes and the possible passage of a Stamp Act would increase the financial pinch. In his earlier editing of both Poor Richard and the Gazette he had often provided his readers with suggestions and practical information on expedients by which they could benefit themselves in adverse economic situations, and much of the material in Poor Richard for 1765 is of exactly the same sort. For this reason the editors believe there is a strong possibility that Franklin took time from his other activities during the summer of 1764 to write the preface and select the other material reprinted below from this issue. If so, it was certainly the last time that he made any contribution to Poor Richard before the dissolution of his partnership with David Hall. As has been the practice in earlier volumes of this edition, these extracts are printed as the first document of the year for which the almanac was issued.
 

Courteous Reader,
The Patriarch Noah, Founder of the New World after the Flood, is called a Preacher of Righteousness. Righteousness, or Justice, is, undoubtedly, of all the Virtues, the surest Foundation on which to erect and establish a new State. But there are two humbler Virtues, Industry and Frugality, which tend more to increase the Wealth, Power and Grandeur of the Community, than all the others without them. Of these Virtues Poor Richard has been a Preacher now more than thirty Years, and, he hopes, not without some Success. He finds, however, that his Audience increases, and is thence encouraged to continue his Admonitions, assuring all that practice them, that they will reap great Advantages to themselves, at the same time that they contribute to the Prosperity of their Country.
Taxes are of late Years greatly encreased among us, and now it is said we are to be burthened with the Payment of new Duties, while our Trade is at the same time to be curtailed and restricted. I do not mention these Things by Way of Complaint, or to excite Discontent in others. I know the late Wars have increased Public Debt, which can only be discharged by Taxes and Duties; and that ’tis just and necessary, public as well as private Debts should be honestly and punctually paid. I have heard too, that some of our Trade has been illegal, hurtful to the Nation, and therefore ought to be restricted: And yet, though in most Cases, my political Faith is, that what our Superiors think best for us, is really best; nevertheless, in what relates to our Commerce with the foreign Islands, I give some Credit to the Opinion of a very intelligent Merchant, my Neighbour; who assures me, that the West-India Planters, by superior Interest at home, have procured the Restraints to be laid on that Commerce, in order to acquire to themselves the Advantage of solely supplying with their Commodities, both Britain, and her Northern Colonies, and of Course a Power of raising their Prices on both at Pleasure. If so, and as we cannot help it if it is so; what are we to do, but, like honest and prudent Men, endeavour to do without the Things we shall, perhaps, never be able to pay for; or if we cannot do without them or something like them, to supply ourselves from our own Produce at home. To this End, I have collected and written a few plain Instructions, which you will find in the Right Hand Pages of each Month; First, for making good Wine of our own wild Grapes. Secondly, for raising Madeira Wine in these Provinces. Thirdly, for the Improvement of our Corn Spirits, so as they may be preferable to Rum. And this seems very material; for as we raise more Corn than the English West-India Islands can take off, and since we cannot now well sell it to the foreign Islands, what can we do with the Overplus better, than to turn it into Spirit, and thereby lessen the Demand for West-India Rum, which our Grain will not pay for? Fourthly, for supplying ourselves with a Syrup, every Way superior to Melasses; and Fifthly, for obtaining Sugar from our own Vegetables, in reasonable Plenty. These Things, if attended to, and practised with Success, may greatly relieve us. I show my Good-will, however, by offering them to your Consideration; which is all that is in the Power of Your faithful Servant,
Richard Saunders.


An important Observation of Aaron Hill, Esq; concerning the Wild Grapes of America, and the WINE that might be made of them.
“You will wonder (says he in his Letter to the Secretary of the Board of Trade) since Grapes are of so easy a Growth in those Countries, what unenterprizing Spirit has possessed the Inhabitants, that Wine is not a staple Commodity among them. The Truth is, they want Skill and Philosophy. Their Glebe having never been weakened by Culture, retains too rich and too oily a Rancour. Hence the Flesh of their natural Grapes is too clammy, and instead of a free fluid Liquor, emits, in the Pressing, a Juice of a ropy Consistence, like Jelly, mixed with a fibrous and pulpy coarse Substance, that floats up and down in the Liquor. And the natural Heat of those Latitudes exciting a rapid and strong Fermentation, this Excess in the Ferment is increased by the Foulness of too turbid a Must; so that before it can clarify it works itself acid.
“As they want a Conception of the Cause of this Fault, they are sure to fall short of its Remedy. They ought to dig Vaults, and therein let down close covered fermenting Backs, deep into the Ground, where the Air would be cooled and kept temperate; In these Backs, their bruised Grapes, after treading or breaking, should lie five or six or more Days, before Pressing; during which time the Skins, fermenting and soaking together with the Must, would, by Effect of their tartarous Salt, mixing with, and rarifying the oily Tenacity of the Juice, separate the Winey Part from the Fleshy, and give Thinness and Fluidity to the Liquor, so that being afterwards pressed out in Hair Bags, and put fine into the same Backs to work, the Fermentation would stop at its due Point of Time, and the Wine be rich, lively and durable.”
The above-mentioned Mr. Hill, being allowed to have great Skill in every thing relating to Wine and Vineyards, was consulted concerning the producing of Madeira Wine in America; on which he gave the following Advice and Information, viz.
That the Plants may be procured either by the Grape Stones, or Vine Cuttings, from Madeira.
That if Grape Stones are procured, they should be sowed in long Furrows or Trenches about five Inches in Depth, and the Trenches distant a Foot from each other. They will there shoot up the first Summer into well-rooted Vines, and may be transplanted in Autumn to their Places in the intended Vineyard. They will bear moderately the first Summer after transplanting, and plentifully the second.
But from the Cuttings you will have a Vineyard in half the Time. Their best Length is about 18 Inches, their Thickness not exceeding a Man’s little Finger. Both Ends, as soon as taken from the Vines, to be dipp’d in an equal Mixture of Tallow and Pitch melted together, and not more than Blood-warm, and sent over pack’d in Sand. They are to be planted in square Holes, nine Feet asunder, one Cutting in a Hole, not upright, but slanting to an Angle of 45 Degrees. The Earth pressed close about it, and about three Inches only appearing above the Surface. Near the End of the first Summer after the Planting, should the Land between the Plants be well digged, and so once a Year, and hoed over oftener, to cut up the Weeds.
A Pole, ten Feet long, should be fixed with each Plant, on the North Side of it, and close behind it. Only one upright Stem is to be suffered to shoot up, which, as fast as it rises, must be tied with a Rush to the Pole, that it may not be hurt by high Winds. And when the Side Branches are shot out the Length of a Yard, two other Poles should be fixed, one on each Side the central One, in the very same Line, and each three Feet distant therefrom. To these Side Poles must be tied the Side Shoots, which should always, on each Side the Stem, be kept to the Length of three Feet from the middle upright Body of the Vine. There will be Room for six Side Shoots on the Right, and six on the Left of the Stem; the Ends of the lowest of these being tied in horizontal Extent, to the right and left Side Poles, at about 18 Inches from the Ground, the next two at 18 Inches above them, and so upwards for the rest. In pruning, they should never be cut in Summer, lest the Wound bleed too much; but if at that Season any of the Shoots require shortening, break them off at a Joint, by a Snap, or bending back of the Shoot betwixt the Thumb and Fore-finger.
The farther Advices and Directions of this Gentleman, for the Gathering and Pressing the Grapes, and conducting the Fermentation, may be in our next Year’s Almanack.

How to manage the Distilling a Spirit from Rye, or other Grain, that shall be preferable to common Rum.
It is well known to Chymists, that all Spirit drawn from Vegetable Substances, is the same, when highly rectified. But as no drinkable Spirit is highly rectified, those drawn from different Vegetable Substances, retain something generally of the Qualities of the Substances from which they are drawn.
And as Bread Corn is rather more wholesome and agreeable to the Body of Man, than Sugar or Melasses, there can be no Doubt, that if the Spirits be drawn with equal Care and Judgment, those from Grain, so far as they retain the Qualities of Grain, shall be more wholesome than those from Melasses.
But the Corn Spirits made in our Country, have generally a vile burnt Smell and Taste, that renders them very disagreeable.
This arises from the fermented Grain being put into the Still, where it burns to the Sides, or Bottom, and thence communicates that offensive Smell to the Spirit; or from the Sediment of the Liquor burning to the Bottom, for want of Care and proper Management.
To prevent this, after the Fermentation is compleated, let the Liquor be strained as clear as possible from the Grains; to free the Grains more perfectly, you may, if you please, use a Hair-Cloth and Press.
The Liquor thus strained, tho’ as clear as you can well make it, will still have some Sediment, if suffered to be quiet in the Still for any Time.
You are therefore carefully to observe this easy Rule. Leave the Still open till the Liquor is almost hot enough to boil; and all the while keep it constantly stirring, that the grosser Parts may not settle to the Bottom, and there form a Sediment that will adhere and burn. When the Liquor is grown so hot that you judge it will soon boil, then clap on the Head and close it. When it boils, its own continual Motion from the Bottom upwards, will prevent a Sediment, and consequently that mischievous Burning.
Take Care also to supply your Wormtub constantly with cold Water, so that the Spirit as it runs may feel cool to your Hand.

Thus shall it come forth pure and sweet, and in the Opinion of unpreju[di]ced Judges, preferable to common Rum. Probatum est.
Concerning Sweets.
Our common Father has divided his Benefits among his Children, with more Equality than is generally apprehended.
To the Inhabitants of the West-Indies he has given the Sugar Cane, from which, by the forced Labour of Slaves, Sugar and Melasses are extracted, for their Masters Profit.
This is denied to us of the Northern Colonies: But then we have an Infinity of Flowers, from which, by the voluntary Labour of Bees, Honey is extracted, for our Advantage.
This Boon of Providence we do not make the most of.
Were People more attentive to the Management of Bees, great Profits would arise to the Owner, as well as to the Country, both from the Honey and the Wax.
Forty Gallons of Honey were produced on one Plantation near Oxford, in one Year.
Were this general, how little Need should we have of the coarse Sugars and Melasses of the West-Indies for our common Use. Metheglin, made from Honey, is a kind of Wine. Mead, a weaker Metheglin, is the best of Small Beer. Bread and Honey is pleasant and wholesome Eating. ’Tis a Sweet that does not hurt the Teeth. How many fine Setts might be saved; and what an infinite Quantity of Tooth Ach avoided!
Could the People of the Northern Colonies see and know, the extreme Slovenliness of the West-India Slaves in making Melasses, and the Filth and Nastiness suffered to enter it, or wantonly thrown into it, their Stomachs would turn at the Thoughts of taking it in, either with their Food or Drink.
But we have in our Power another Syrup, both pleasant and wholesome, capable of serving all the Family Purposes of Melasses, and more; I mean the Syrup produced by boiling down the express’d Juice of the Sweet Apple, before Fermentation, till it comes to a proper Consistence. A Gentleman in Bucks County, has, I am informed, practised this some Years, with great Success, plentifully supplying the Demands of his own Family, and having some to spare. It answers some Purposes of Sugar, and does extremely well in Tarts, &c.
And even Sugar itself is not quite out of our Power to make, though not from the Sugar Cane.
The express’d Juice of red Beets, strained and purified a little, then boiled down to the Consistence of a Syrup, and set in a warm Place for some Months, will grain into Sugar. Every two Pound of Beets makes two Ounces and a Half of Sugar.
And from the Sugar Maple great Quantities may be made. In the Frontiers of Connecticut they are now much in the Practice of it. A Friend, who has lately travelled that Way, assures me, that at Northfield, and so up to the Fort and Settlement, called No. IV. they make more than they can consume, and sell it at Eight Dollars and One Third per Hundred Weight. Some Families last Year made Five Hundred Weight.
Extract from Mr. Anderson’s History of the Rise and Progress of Commerce, containing some curious Chronological Anecdotes.
In the Year 1208 London’s first free Charter, for electing their own Magistrates, was obtained.
1212 London Bridge was built of Stone.
1234 Straw was used for the King’s Bed.
1246 Most of the Houses of London were covered with Thatch.
1266 Cities and Boroughs were first represented in Parliament.
1299 Spectacles and Windmills were invented.

1300 The Convenience of Chimnies was not known, but every Family sat round a Fire, in the Middle of a smoaky House. Wine was then sold only by Apothecaries, as a Cordial. The Houses were all of Wood, and it was reckoned a Kind of Luxury to ride in a two-wheel’d Cart.
1302 The Mariner’s Compass invented, by which a Voyage could be performed in three Months, which before took up three Years.
1340 The Parliamentary Grants to the King were then in Kind and 30,000 Sacks of Wooll was this Year’s Grant.
1344 Gold first coined in England.
1351 Groats and Half Groats were the largest Silver Coin.
1357 Coals first exported from New-Castle to London.
1391 Playing Cards invented in France for the King’s Amusement.
1405 Great Guns first used in England, at the Siege of Berwick.
1417 Paper, made of Linen Rags, invented.
1505 The first Shilling coin’d in England.
1509 No Sallads in England; Carrots, Turnips and Cabbages were imported from the Netherlands.
1543 Pins first made in England, before which the Ladies used skewers.
1547 Silk Stockings first worn by the French King.
1561 Queen Elizabeth wore the first Pair of Silk Stockings in England.
1577 Watches were first brought into England from Germany.
Memoirs of the Culture of SILK.
About 2500 Years before Christ, the Empress Siling began the Culture of Silk in China, where it was confined near 2000 Years, before it reached India and Persia.

A.D. 555 This Silk Culture first brought into Greece, particularly Athens, Thebes, and Corinth.
1130 Roger, King of Sicily, established it at Palermo and Calabria, by Work men brought from Athens and Corinth, at the Time of the Crusades.
1300 The Italians received it from Sicily.
1600 It was established in France.
1740 Begun in America. The best Levant Silk is brought from Shirvan and the other Northern Provinces of Persia, about the Caspian Sea, the same Climate as Pennsylvania. In Italy, One Hundred Mulberry Trees, well grown, are worth £100 Sterling per Annum. That Part of the Imperial Revenue in China, paid in Silk, amounts to above 955,000 lb. Troy, and perhaps this is not the twentieth Part of the Produce of that Empire. One Million of Trees disposed into Mulberry Walks, in Pennsylvania, would in a few Years, enable a yearly Remittance to Great-Britain of a Million Sterling, and no Ways interfere with the other necessary Branches of Labour in the Community.

